1
                                    UNITED STATES DISTRICT COURT
2
                                  EASTERN DISTRICT OF CALIFORNIA
3
                                                        )
4     CITY OF LINCOLN,                                  )   Case No. 2:16-cv-01164-KJM-AC
                                                        )
5                                                       )
             Plaintiff,                                 )   $0(1'(' CONSENT DECREE
6                                                       )
                     v.                                 )
7                                                       )
                                                        )
8     UNITED STATES OF AMERICA,                         )
      et al.,                                           )
9                                                       )
                                                        )
10           Defendants.                                )
                                                        )
11                                                      )
      _________________
12
            This Settlement Agreement and Consent Decree (“Agreement” or “Consent Decree”) is
13
     made by and between Plaintiff and Counter-Defendant City of Lincoln (“City”), and Defendant and
14
     Counterclaimant United States of America, General Services Administration, and the Department of
15
     the Air Force (collectively, the “United States” and together with the City, “the Parties”);
16
            WHEREAS, on May 27, 2016, the City filed a complaint against the United States
17
     (“Complaint”), asserting claims for continuing nuisance, continuing trespass, equitable indemnity
18
     and contribution, as well as liability and cost contribution claims under the Comprehensive
19
     Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601-75, as amended by
20
     the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613
21
     (1986) (“CERCLA”), and seeking declaratory relief under 42 U.S.C. §9613(g)(2) and 28 U.S.C.
22
     §2201(a). Through its Complaint, the City sought to recover from the United States certain costs
23
     that the City claims to have incurred, and may continue to incur, in connection with investigating,
24
     reducing, and eliminating groundwater, soil, surface water, and air contamination at the Landfill.
25
     The City alleged that the United States disposed, or arranged for the disposal at the Landfill of
26
     hazardous substances from the former Beale Air Force Base Titan 1-A Facility, located at or around
27
     401 Oak Tree Lane, Lincoln, California 65348 (“Titan 1-A Facility”);
28
                                                  1
                                           CONSENT DECREE
1           WHEREAS, the United States filed counterclaims against the City pursuant to section
2    113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1) (“Counterclaim”), alleging that the City was liable
3    for the costs relating to its decades-long ownership and operation/management of the Landfill, as
4    well as its garbage collection practices, from 1952 through 1976, which resulted in the disposal and
5    release of hazardous substances at the Landfill. (Collectively, the Complaint and the Counterclaim
6    are referred to as the “Action”);
7           WHEREAS, the Court previously granted the United States’ motion to dismiss certain
8    claims under the Federal Tort Claims Act, dismissing counts one through three of the City’s
9    Complaint for lack of subject matter jurisdiction. The Court also granted, in part, and denied, in
10   part, a subsequent motion for summary judgment by the United States;
11          WHEREAS, the Parties agree that settlement without further litigation and without
12   admission or further adjudication of any issue of fact or law is the most appropriate means to fully
13   and finally resolve all of the Parties’ claims against each other in this Action, and to avoid the
14   complication, risks, and expense of further litigation and potential appeals;
15          WHEREAS, the Parties enter into this Agreement as a final settlement and compromise of
16   all claims as set forth herein and do not admit any liability arising from occurrences or transactions
17   pertaining to the Landfill; and
18          WHEREAS, Parties agree that this Agreement is fair, reasonable, and in the public interest;
19          The Court, after review of the proposed settlement and consent decree and with consent of
20   the Parties, hereby ORDERS, ADJUDGES, and DECREES as follows:
21           1.     Application of this Agreement. This Agreement applies to, is binding upon, and
22   inures to the benefit of City and the United States. This Agreement does not extend to or inure to
23   the benefit of any party, person, or entity other than the City and the United States, except as
24   expressly provided herein, and nothing in this Agreement shall be construed to make any other
25   person or entity not referenced in this Agreement a third-party beneficiary to this Agreement.
26          2.      Definitions. Whenever the terms listed below are used in this Agreement, the
27   following definitions shall apply:
28
                                                   2
                                            CONSENT DECREE
1                   a.      “Day” shall mean a calendar day. In computing any period of time under this
2    Agreement, where the last day would fall on a Saturday, Sunday, or Federal holiday, the period shall
3    run until the close of business of the next day that is not a Saturday, Sunday, or Federal holiday.
4                   b.      “Effective Date” shall mean the date the Court approves this Agreement.
5                   c.      “Landfill” shall mean, for purposes of this Agreement, the former City of
6    Lincoln dump, located on Virginia Town Road near the intersection with Hungry Hollow Road, in
7    Placer County, California, approximately .4 miles east of the City of Lincoln, as well as the areal
8    extent of contamination resulting from activities on that property, including any off-site
9    contamination emanating from the property. This term also includes, without limitation, any waste
10   disposal areas, storage areas, buildings, equipment, structures, roads, ditches, culverts, pipes, and
11   other facilities located upon, or connected to the above described location.
12                   d.     “Matters Addressed” shall mean any and all claims, known or unknown, that
13   were, could have been, could now be, or hereafter could be asserted by the City against the United
14   States relating to waste disposal at the Landfill, including all claims under CERCLA, or any other
15   statute, regulation, or common law theory relating to any environmental conditions at and adjacent
16   to the Landfill, any release of a hazardous substance at the Landfill and any off-site contamination
17   emanating from the Landfill, and all claims by the United States in the Counterclaim.
18                  e.      “Plaintiff” or “City” shall mean the City of Lincoln, California, its designees,
19   agents, attorneys, assigns, insurers, reinsurers, and any other City agency or City entity who may
20   have rights or assert a claim arising in any way from City of Lincoln’s obligations in connection
21   with the Landfill.
22                  f.      “Response Costs” shall mean, for purposes of this Agreement, all costs, fees,
23   expenses, interest, or other amounts incurred or to be incurred by the City in response to releases or
24   threatened releases of hazardous substances occurring at, in, or from the Landfill; or incurred or to
25   be incurred by the City to otherwise respond to any state, or local government entity’s request to
26   take any action whatsoever relating to the Landfill, including, but not limited to, orders, requests, or
27   requirements from the California Regional Water Quality Control Board and/or Placer County.
28
                                                   3
                                            CONSENT DECREE
1                   g.      “United States” shall mean the United States of America, and all federal
2    agencies, departments, entities, and instrumentalities of the United States, including, but not limited
3    to, United States Department of the Air Force, General Services Administration, United States
4    Army Corps of Engineers, and any of their predecessors or successors. Under this Agreement, the
5    term “United States” shall also include all employees, contractors, attorneys, or agents of the United
6    States, to the extent that such parties disposed of, or arranged for the disposal of, wastes or
7    hazardous substances at the Landfill while participating in the construction, operation, or
8    decommissioning of the Titan 1-A Facility.
9           3.      Settlement of Disputed Claims.
10                  a.      This Agreement represents a fair, reasonable, and equitable settlement of the
11   Matters Addressed.
12                  b.      For the purposes of this Agreement, the Parties admit none of the allegations
13   in the Action. Nothing in this Agreement shall be construed as an admission by the City or the
14   United States of any issue of law or fact or of any violation of law.
15                  c.      Nothing in this Agreement shall prejudice, waive, or impair any right,
16   remedy, or defense that the City or the United States may have in any other or further legal
17   proceeding.
18                  d.      In order to avoid protracted litigation, the City and United States have agreed
19   that, pursuant to the terms contained herein, the United States will pay a share of the City’s alleged
20   Response Costs through a one-time payment of one hundred and fifty thousand dollars ($150,000),
21   as set forth herein, as a full and complete share of any and all past and future Response Costs.
22          4.      Release and Covenant Not To Sue by City of Lincoln.
23                  a.      Upon the Effective Date of this Agreement the City hereby forever releases,
24   discharges, and covenants and agrees not to assert (by way of the commencement of an action, the
25   joinder of the United States in an existing action, counterclaim, or in any other fashion) any and all
26   claims, causes of action, suits or demands of any kind whatsoever in law or in equity which it had,
27   may have had, or may hereafter have relating to waste disposal at the Landfill, including, but not
28   limited to, claims under CERCLA sections 107, 112, or 113, or the Federal Tort Claims Act
                                                    4
                                        CONSENT DECREE
1    (“FTCA”) or a potential appeal of any prior District Court rulings on such claims, against the United
2    States for Matters Addressed. To the extent that this provision is ever construed as a “general
3    release” under California law, City of Lincoln expressly waives the applicability to this Agreement
4    of California Civil Code section 1542.
5                   b.      Notwithstanding Paragraph 3.a. or any other provision in this Agreement, the
6    City does not release and specifically reserves its right to assert claims for breach of this Agreement
7    against the United States.
8           5.      Warranties by City of Lincoln. The City warrants and certifies that: (1) it has not
9    recovered any of its alleged costs from the United States under any federal contract; and (2) the City
10   has not assigned its rights to recovery or any part of such claims, to any third party.
11          6.      Protection Against Claims.
12                  a.      The Parties acknowledge and agree that the payment to be made by the
13   United States pursuant to this Agreement represent a good faith compromise of disputed claims held
14   by City of Lincoln and that the compromise represents a fair, reasonable, and equitable discharge of
15   the Matters Addressed in this Agreement. With regard to any claims for costs, damages, or other
16   claims against the United States for Matters Addressed in this Agreement, the United States is
17   entitled to, as of the Effective Date and provided that the United States makes the payment to City
18   of Lincoln pursuant to Paragraph 7.a. of this Agreement, contribution protection pursuant to section
19   113(f) of CERCLA, 42 U.S.C. § 9613(f), the Uniform Comparative Fault Act, and any other
20   applicable provision of federal or state law, whether by statute or common law, extinguishing the
21   United States’ liability to persons not party to this Agreement. Except as specifically provided
22   herein, the United States reserves all its rights to obtain contribution, or otherwise recover costs or
23   damages, from persons not party to this Agreement, and any such rights are preserved.
24                  b.      After signing the Agreement, the Parties agree to join in and/or support, as
25   may be appropriate, such legal proceedings as necessary to secure the Court’s approval and entry of
26   this Agreement.
27          7.      Payment/Reimbursement of City of Lincoln’s Response Costs.
28
                                                   5
                                            CONSENT DECREE
1                   a.      Within ninety (90) days after the Effective Date of this Agreement, the United
2    States will pay $150,000.00 to the City. Payment shall be by Electronic Funds Transfer in
3    accordance with instructions provided by the City, provided the instructions comply with federal
4    and any other applicable law.
5                   b.      If the payment is not made in full within ninety (90) days after the Effective
6    Date of this Agreement, then interest on the unpaid balance shall be paid commencing on the 91st
7    day after the Effective Date. Interest shall accrue at the rate specified for interest on investments of
8    the Hazardous Substance Superfund established under subchapter A of chapter 98 of Title 26 of the
9    United States Code.
10                  c.      Payment by the United States is subject to the availability of funds
11   appropriated for such purpose. No provision of this Agreement shall be interpreted as or constitute
12   a commitment or requirement that the United States obligate or pay funds in contravention of the
13   Anti-Deficiency Act, 31 U.S.C. § 1341.
14          8.      Covenant Not to Sue by United States and Reservation.
15                  a.      Upon approval and entry of this Agreement by the Court and subject to
16   Paragraph 8.b. of this Agreement the United States hereby forever releases, discharges, and
17   covenants and agrees not to assert (by way of the commencement of an action, the joinder of the
18   City in an existing action, or in any other fashion) any and all claims, causes of action, suits or
19   demands of any kind whatsoever in law or in equity which it may have had, or hereafter have,
20   including, but not limited to, claims under CERCLA section 113, against the City for the Matters
21   Addressed.
22                  b.      Reserved Claims. Nothing in this Agreement is intended to, nor shall it be
23   construed to, preclude the United States from exercising its existing authority under any law, statute,
24   or regulation, and nothing in this Agreement is intended to, nor shall it be construed to, preclude any
25   state agency, department, board, or any federal entity, including the United States Environmental
26   Protection Agency or a federal natural resource trustee, from exercising its regulatory authority or
27   bringing a claim under any law, statute, or regulation against the City. The United States also does
28   not release and specifically reserves its right to assert claims for breach of this Agreement against
                                                           6
                                             CONSENT DECREE
1    City, including claims for breach of any provision in Paragraph 3.a. or the certifications and
2    warranties in Paragraph 4.
3           9.      Effect of Settlement/Entry of Judgment.
4                   a.      This Agreement was negotiated and executed by the City and the United
5    States in good faith and at arms’ length and is a fair and equitable compromise of disputed claims,
6    which were vigorously contested and are denied. This Agreement is not and shall not constitute or
7    be construed as an admission by the Parties of any factual allegations made in this Action, an
8    admission of liability, or an admission of any other kind or character whatsoever by the Parties.
9    Neither this Agreement nor the Parties’ performance under this Agreement is intended to have, and
10   shall not be deemed to have, any evidentiary or precedential effect in this or any other action
11   involving claims asserted against the Parties.
12                  b.      Upon approval and entry of this Agreement by the Court, this Agreement
13   shall constitute a final judgment among the Parties in this Action.
14                  c.      If for any reason the Court should decline to approve this Consent Decree in
15   the form presented, this Agreement is voidable at the sole discretion of any Party and the terms of
16   the Agreement may not be used as evidence in any litigation or appeals between the Parties or
17   against the Parties.
18          10.     Dismissal with Prejudice of Complaint and Counterclaim. Upon the Court’s
19   approval of this Agreement, all claims brought by the City against the United States in this Action
20   and all claims brought by the United States against the City in this Action shall be dismissed with
21   prejudice. Each Party shall bear its own litigation and administrative costs and expenses, including
22   attorneys’ fees.
23          11.     Integration Provision. This Agreement constitutes the entire agreement between the
24   Parties with respect to the matters covered herein. All prior discussions, drafts, and writings are
25   superseded by this Agreement and may not be used to vary or contest the terms of the Agreement.
26          12.     Joint Drafting. This Agreement has been jointly negotiated and drafted. The
27   language of this Agreement shall be construed according to its fair meaning and without regard to
28   the role that either party played in the preparation of this Agreement. Each Party has been advised
                                                          7
                                             CONSENT DECREE
1                                              Environmental Defense Section
                                               450 Golden Gate Avenue
2                                              Suite 07-6714 (U.S. Mail)
                                               Suite 07-6549 (temp. FedEx no signature deliveries)
3                                              San Francisco, California 94102
                                               Telephone: (415) 744-6487/Fax (415) 744-6476
4
                                               Attorneys for Defendant United States of America
5

6

7          The parties inadvertently filed a proposed consent decree without both parties'
8
     signatures. ECF 109-2. Subsequently, the parties filed an amended document which
9
     contained both parties' signature. ECF No. 110-1. The court inadvertently signed the first
10
     consent decree, and now amends its prior order by signing the document with both parties'
11

12   signatures.

13          SO ORDERED, and ENTERED this 1st day of July 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
                                        CONSENT DECREE
